 
 
I 
111th CONGRESS 1st Session 
H. R. 1658 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2009 
Mr. Tiahrt introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to prohibit the recovery by the United States of charges from a third party for hospital care or medical services furnished to a veteran for a service-connected disability. 
 
 
1.Short titleThis Act may be cited as the Veterans Healthcare Commitment Act of 2009. 
2.Prohibition on recovery by the United States of charges from a third party for treatment of veterans’ service-connected disabilitiesSection 1729 of title 38, United States Code, is amended— 
(1)by redesignating subsection (i) as subsection (k); and 
(2)by inserting after subsection (h) the following new subsection (i): 
 
(i)Nothing in this section authorizes the United States to recover or collect any charges from any third party for care or services furnished to a veteran under this chapter for a service-connected disability. . 
 
